remain or to which she intends to return.” Kanter v. Warner-Lambert Co., 265 F.3d
853, 857 (9th Cir. 2001). Defendant’s “failure to specify Plaintiffs’ state
citizenship [is] fatal” to Defendant’s assertion of diversity jurisdiction. Id. at 858.

      Defendant may attempt to cure this defect by filing an Amended Notice of
Removal no later than 3:00 p.m., on November 26, 2019. If Defendant does not
do so by the deadline, the case may be remanded without further notice.

        IT IS SO ORDERED.




CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            2
